UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

   
    

 
 

Jc_
-` <~,"<*
L_J\_'

art

 

BILLIAN JO, as Personal Represenlatl've of the
Estate of Mee Jin-Jo,

 

DECISION AND ORDER
Plaintiff,
v. l:08-CV-00230 EAW
JPMC SPECIALTY MORTGAGE, LLC,
Defendant.
INTRODUCTION

Mee Jin-Jo, now deceased and represented in this action by her daughter and
personal representative Billian Jo (“Plaintift”),l commenced this pro se lawsuit on March
18, 2008, alleging that JPMC Specialty Mortgage, LLC (“Defendant”) improperly retained
control over her property after she was evicted as a no-fault tenant from her residence.
(Dkt. l). The Court held a jury trial commencing on June 18, 2018. (Dkt. 365). The jury
returned a “no cause of action” verdict on June 21, 2018 (Dkt. 372), and judgment was
entered in Defendant’s favor the same day (Dkt. 373).

Presently before the Court is Plaintiff’s motion for a new trial pursuant to Rule 59
of the Federal Rules of Civil Procedure. (Dkt. 375). Plaintiff takes issue with a number of

evidentiary rulings and other determinations made by the Court throughout trial. (Dkt.

 

l On October 2, 2013, representatives of Mee Jin-Jo filed a notice of her death. (Dkt.
252). On December l9, 2014, Sughe Jo was permitted to proceed on behalf of Mee Jin-
Jo’s estate. (Dkt. 270). On June 15, 2015, the Court granted a motion to substitute Billian
Jo as the personal representative of the estate of Mee Jin-Jo. (Dkt. 287).

_1_

 

375-2). Defendant opposes Plaintiff’s motion (Dkt. 379), and Plaintiff has filed reply
papers (Dkt. 380). For the following reasons, Plaintiff’s motion is denied.
DISCUSSION

I. Legal Standard

Fed. R. Civ. P. 59(a)(l)(A) provides that a court “may, on motion, grant a new trial
on all or some of the issues_and to any party_as follows: . . . after a jury trial, for any
reason for which a new trial has heretofore been granted in an action at law in federal
court.” “Essentially, to grant a Rule 59 motion, a district court ‘must conclude that the jury
has reached a Seriously erroneous result or the verdict is a miscarriage of justice, i.e., it

999

must view the jury’s verdict as against the weight of the evidence. Greenaway v. County
of Nassau, 327 F. Supp. 3d 552, 560 (E.D.N.Y. 2018) (quoting Maureen Christensen v.
Counly ofDuz‘chess, N. Y., 548 F. App’X 651, 653 (2d Cir. 2013)); see Manley v. AmBase
Corp., 337 F.3d 237, 245 (2d Cir. 2003) (same).

“[E]rroneous evidentiary rulings may furnish a basis for granting a post-verdict
motion for a new trial under Rule 59.” Dreyer v. Ryder Auto. Carrz`er Grp., Inc., No. 98-
CV-82A, 2008 WL 7 541 l3, at *2 (W.D.N.Y. Mar. l9, 2008) (quoting LNC Invs., Inc. v.
Fz'rst Fz'a'elily Bank, 126 F. Supp. 2d 778, 787 (S.D.N.Y. 2001)). However, “[a] trial court
has considerable discretion in determining whether to admit or exclude evidence.” Mem ’l
Drl`ve Consultants, Inc. v. ONY, lnc., No. 96-CV-0702E(F), 2001 WL 241781, at *6
(W.D.N.Y. Mar. 7, 2001) (citing Barrett v. Orange Cly. Human Rights Comm ’n, 194 F.3d

34l, 346 (2d Cir. 1999)), an’d, 29 F. App’X 56 (2d Cir. 2002); see Pace v. Nat’l R.R.

Passenger Corp., 291 F. Supp. 2d 93, 97 (D. Conn. 2003) (“Evidentiary rulings are
_ 2 _

reviewed for an abuse of discretion.”). Accordingly, “[a] motion for new trial on the basis
of improper evidentiary rulings will be granted only where the improper ruling affects a
substantial right of the moving party.” Mem ’l Drz've Consultanls, Inc. v. ONY, Inc., 29 F.
App’x 56, 61 (2d Cir. 2002) (citing Malek v. Fea’. lns. Co., 994 F.2d 49, 55 (2d Cir. 1993)).
“Whether a ‘substantial right’ has been invaded is dependent on the circumstances of the
case, and the proceedings will not be disturbed, on post-trial motion in the district court or
on appeal, unless any error of the court was truly harmful.” LNC Invs., Inc., 126 F. Supp.
2d at 787 (quoting Wright & Miller, Fed. Prac. & Proc. § 2885 pp. 453-54 (1995)).

II. Plaintiff Has Failed to Demonstrate that a New Trial is Warranted

Plaintiff does not challenge the jury’s resolution of the evidence presented at trial.
(Dkt. 380 at ll (“Plaintiff is not questioning the jury’s verdict.”)). In other words, Plaintiff
does not challenge the weight the jury gave to the evidence presented at trial. Instead,
Plaintiff identities several issues that she contends prejudiced her ability to present a
complete case to the jury.

As an initial matter, Plaintiff fails to provide citations to any relevant excerpts of the
trial or pretrial records and appears to submit her motion based upon her own recollection
of the various arguments presented and rulings issued at trial and the pretrial conference
Generally speaking, specific reliance upon the trial transcript is necessary to demonstrate
one’s entitlement to relief on a Rule 59 motion based upon determinations made at trial.
See Ayala v. Rosales, No. 13 C 4425, 2015 WL 4127915, at *l (N.D. Ill. July 8, 2015)
(noting that “while the Court has attempted to the best of its ability to address [p]laintiff’s

claims on the merits,” the plaintiffs “failure to provide all of the necessary record citations

_3_

makes it impossible for this Court to properly address his claims of error,” and thus, “any
arguments lacking necessary record support are, in the first instances, denied as waived”);
Ratlijj‘v. Cizjy ofChicago, No. lO-CV-739, 2013 WL 3388745, at *l (N.D. 111. July 8, 2013)
(on a motion for a new trial, “to the extent that citation to the record would be necessary to
support a position, [d]efendants’ failure to cite to the trial record or the pretrial conference
record will not be excused”); Parr v. Nz`cholls State Um'v., No. CIV.A. 09-3576, 2012 WL
1032905, at *3 (E.D. La. Mar. 27, 2012) (denying the motion for a new trial, noting that
“without the benefit of citation to the trial transcript, the Court has no basis for determining
that any error occurred”); Terranova v. Torres, No. 04-CV-2129 (CS), 2010 WL l 1507383,
at *4 (S.D.N.Y. June 23, 2010) (declining to grant the plaintiffs’ motion for a new trial
based upon challenged evidentiary rulings where the plaintiff failed to “cite pertinent
Sections of the trial transcript so as to identify the particular evidentiary rulings to which
he refers, and does not provide any legal support for his arguments”), aj”’a’ sub nom.
Terranova v. New York, 676 F.3d 305 (2d Cir. 2012); Warren v. Thompson, 224 F.R.D.
23 6, 240 n.7 (D.D.C. 2004) (“A trial court is not required to parse through transcripts in an
effort to identify the grounds of a post-trial motion.” (quotation omitted)), ajj”’d sub nom.
Warren v. Leavz'tt, 264 F. App’x 9 (D.C. Cir. 2008). Nonetheless, the Court has considered
the arguments raised in Plaintiff’s post-verdict motion and finds that they do not
demonstrate entitlement to a new trial.

F or example, Plaintiff takes issue with several rulings precluding certain valuations
of the personal property allegedly converted by Defendant. (See, e.g., Dkt. 375-2 at 28-

31). While the Court maintains that its trial and pretrial rulings were correct, because the

_4_

jury issued a “no cause of action” verdict, and never reached the issue of damages, even
assuming that such valuations should not have been excluded, any resulting error is
harmless because their submission to the jury would not have influenced the verdict. See
Heinemann v. Comput. Assocs. Int’l, Inc., 319 F. App’x 591, 597 (9th Cir. 2009) (Stating
that any error caused by the preclusion of “evidence regarding [the plaintiff s] claims for
emotional distress and punitive damages . . . must be harmless because the jury never
reached the question of damages”); Church Ins. Co. v. Trippe Mfg. Co., 250 F. App’x 420,
422 (2d Cir. 2007) (stating that any error in the admission of “evidence concerning the
amount of fire insurance compensation received by the Cathedral” would have “inevitably
been harmless since the jury never reached the question of damages”); Tompkz`n v. th’lr`p
Morris USA, Inc., 362 F.3d 882, 901 (6th Cir. 2004) (“To the extent that the evidence
relates to punitive damages, any error was harmless as the jury did not reach the issue of
damages.”); Mraovz'c v. Elgin, Joliet & E. Ry. Co., 897 F.2d 268, 271 (7th Cir. 1990)
(“[P]resentation of evidence regarding the scope and effect of Mraovic’s injuries assists
the jury only in determining damages. As a matter of law, such testimony cannot be
presumed to have any material effect on the jury’s ruling on liability. Because the jury
found Elgin not liable, the jury never reached the damages issue and the sanction was
irrelevant.” (citation omitted)); accord In re Fosamax Proa’. Liab. Lz'tz'g., 509 F. App’X 69,
73 (2d Cir. 2013) (“Because the jury found Merck not liable, it never reached the issue of
damages. Accordingly, the failure to instruct on aggravation of a preexisting injury did not

affect the jury’s verdict.”).

Plaintiff also takes issue with what she perceives as inconsistencies between the
Court’s evidentiary rulings at trial and the decisions issued on the parties’ motions in
limine. (See, e.g., Dkt. 375-2 at 4-5, 7). The denial of a motion in limine to preclude
evidence in no way eliminates the proponent’s burden to lay a proper evidentiary
foundation and otherwise demonstrate the admissibility of that evidence at trial. See
Jimenez v. Hernana’ez, No. CIV. 06-1501 GAG, 2009 WL 921289, at *l (D.P.R. Mar. 31,
2009) (denying the defendant’s motion in limine but explaining that “[t]his, of course, does
not exempt in any way plaintiffs’ burden a trial of having to lay the proper foundation” and
demonstrate the relevance of the proffered evidence); Sanchez v. Echo, Inc., No. CIV. 06-
787, 2008 WL 2951339, at *2 (E.D. Pa. Jan. 9, 2008) (denying the plaintiffs motion in
limine but reminding the defendants “that laying a proper foundation is a necessary
precondition of the admissibility of such testimony at trial”). Nor does it preclude a
defendant from raising additional objections to the admission of such evidence at the time
it is proffered. See Saenz v. Reeves, No. l:09-CV-00057-BAM PC, 2013 WL 2481733, at
*8 (E.D. Cal. June 10, 2013) (denying the defendant’s motion in limine to exclude certain
documents but noting that the defendant “is entitled to object to the admission of these
documents at trial on other grounds”); Occia’ental Fire & Cas. of N. C. v. Intermatic Inc.,
No. 2:09-CV-2207 JCM VCF, 2013 WL 4499005, at *3 (D. Nev. Aug. 15, 2013) (denying
an “aspect of plaintiffs motion in limine,” and noting that the “defendants may attempt to
lay a proper foundation for this evidence at trial” and the plaintiff “may object at that time

if it is so inclined”). Accordingly, there is no inconsistency or unfair “surprise” arising

from the Court’s preclusion or redaction of evidence not otherwise deemed inadmissible
before trial.

Plaintiff further contends that the presence of Diane Tiberend (“Tiberend”), acting
as Defendant’s client representative, was prejudicial to her case. (Dkt. 375-2 at 13-14).
Tiberend was permitted to sit with Defendant’s counsel as a corporate representative
pursuant to Fed. R. Evid. 615. Rule 615 provides that while “the court must order witnesses
excluded so that they cannot hear other witnesses’ testimony,” the Court is not authorized
to exclude “an officer or employee of a party that is not a natural person, after being
designated as the party’s representative by its attorney.” Fed. R. Evid. 615(b). The
relationship between AMC Mortgage Services, Inc. and Defendant permitted Defendant’s
counsel to denote Tiberend as an appropriate corporate representativel (See Dkt. 335-l).
That Tiberend was also called as a fact witness for Defendant did not prevent Defendant
from designating her as its sole corporate representative during trial, nor did it inhibit her
from assisting Defendant’s counsel of record in trying the case. See RMH Tech LLC v.
PMCIna’us., Inc., No. 3:18-CV-543 (VAB), 2018 WL 5095676, at *4-5 (D. Conn. Oct. 19,
2018) (noting that the Second Circuit has “held that a corporate representative who is an
expert witness may be permitted to remain in the courtroom during testimony,” and
permitting a designated corporate representative “who is a fact witness to remain in the
courtroom during the entire trial” (citing Trans World Metals, Inc. v. Sourhwire Co., 769
F.2d 902, 910-ll (2d Cir. 1985))); Minebea Co. v. Papsti, 374 F. Supp. 2d 231, 237 (D.D.C.
2005) (“As for Mr. Kessler, he was proffered as Papst’s corporate representative . . . at a

recent status conference. He is Mr. Papst’s personal lawyer, but is not an attorney of

_7_

record. . . . He is, however, also in-house counsel to Papst, and has been since 1998. The
Court concludes that he therefore may be designated as Papst’s corporate representative,”).

Plaintiff again repeats her argument that Defendant’s counsel fabricated a response
to Mee Jin-Jo’s request for admissions, filed during discovery, because he produced no
certificate of service demonstrating that Defendant’s response had ever been timely served,
(Dkt. 37 5-2 at 21-23). However, Defendant’s counsel, as an officer of the court, provided
the Court with a declaration affirming that the responses were timely served upon Mee Jin-
Jo on June 9, 2011, at the time she was still party plaintiff to this action. (Dkt. 355; see
Dkt. 379-5 at 13). The Court is “entitled to ‘rel[y] upon the presumption that attorneys, as
officers of the court, make truthful representations to the court.”’ United Staz‘es v. Vendetti,
No. 10-CR-00360-RJA-JJM, 2013 WL 5522860, at * 13 (W.D.N.Y. Jan. 22, 2013) (quoting
United States v. Melion, No. CR. 04-40043-011-JLF, 2006 WL 1722379, at *2 (S.D. Ill.
June 21, 2006)), report and recommendation adopted, 2013 WL 5522434 (W.D.N.Y. Oct.
3, 2013); see United Staies v. Johns, 336 F. Supp. 2d 411, 424 (M.D. Pa. 2004) (“The court
is entitled to rely on the representations of counsel, as officers of the court. . . .”); see also
Theodore v. State of N.H., 614 F.2d 817, 822 (lst Cir. 1980) (“Attorneys are officers of the
court and a judge has the right, in most circumstances, to rely on their representations to
him.”). Moreover, Plaintiff was not litigating this case at the time the request for
admissions was filed and the responses were served, and thus, she has no personal
knowledge of whether the responsive document was, in fact, ever served. Accordingly,
her contention that Defendant’s counsel has only now fabricated this document in response

to her arguments is speculative at best.

Plaintiff also contends that she was cross-examined using her own deposition
transcript that she never had an opportunity to review before trial. (Dkt. 375-2 at 20-21).
Plaintiff was deposed less than 30 days before the trial began, and, according to Defendant,
Defendant’s counsel emailed her a copy of her deposition transcript on June 8, 2018, ten
days before the trial commenced (Dkt. 379-4; see Dkt. 379-5 at 12-13). In her reply
papers, Plaintiff does not contend that she never received this email; rather, she argues that
“Defendant’s email was not properly served.” (Dkt. 380 at 17). The Court addressed this
issue during the trial_, and without the benefit of the trial transcript, it is challenging for the
Court to sort through Plaintiff s allegations. However, and in any event, “[t]he burden of
Showing the harmful error rests with the moving party” on a motion for a new trial. Hardy
v. Saliva Diagnosiic Sys., Inc., 52 F. Supp. 2d 333, 340 (D. Conn. 1999); see Henry v.
Tracy, No. lOCV800, 2014 WL 3558021, at *4 (W.D.N.Y. July 18, 2014) (same), a/j"d,
629 F. App’x 26 (2d Cir. 2015). Because Plaintiff has not established how at all she was
prejudiced by the alleged late service of her deposition transcript, the Court finds no reason
to grant her request for a new trial on this ground and if there was any error, it was harmless.

To the extent Plaintiff argues that it was improper for the undersigned to caution
Plaintiff when she was testifying during trial (Dkt. 375-2 at 31-34), Plaintiff s contentions
provide no basis for a new trial. The Court has the authority to exercise reasonable control
over the mode and order of how evidence is presented at trial. See Fed. R. Evid. 611(a)
(providing that the “court should exercise reasonable control over the mode and order of
examining witnesses and presenting evidence so as to: . . . make those procedures effective

for determining the truth . . . avoid wasting time . . . [and] protect witnesses from

_9_

harassment or undue embarrassment”). Moreover, the challenged statements occurred
outside the presence of the jurors and had no impact on their view of the case. The Second
Circuit has observed that in presiding over a trial, a district judge “acts as more than a mere
moderator or umpire. [Her] function is to set the tone of the proceedings and exercise
sufficient control to insure that the trial will be an orderly one in which the jury will have
the evidence clearly presented.” See Anderson v. Great Lakes Dredge & Dock Co., 509
F.2d 1119, 1131 (2d Cir. 1974) (citations omitted). “[T]he judge’s role is ‘to see that the
law is properly administered, and it is a duty which he cannot discharge by remaining
inert.”’ Rivas v. Bratiesani, 94 F.3d 802, 807 (2d Cir. 1996) (quoting Care Travel Co.,
Ltd. v. Pan Am. World Airways, lnc., 944 F.2d 983, 991 (2d Cir. 1991)).

To the extent Plaintiff also submits “new evidence” in support of her motion for a
new trial (see Dkt. 375-2 at 5; Dkt. 37 5-3 at 19-35), Plaintiff has failed to demonstrate why
this evidence was not previously discoverable with due diligence, and thus, the Court fails
to see how it warrants a new trial, see, e.g., Chang v. Cily of Albany, 150 F.R.D. 456, 460
(N.D.N.Y. 1993) (“A party must show that (l) the evidence was discovered since the trial;
(2) the movant used due diligence in attempting to find the evidence; (3) the evidence is
material; (4) the evidence is not merely cumulative or impeaching; and (5) the evidence is
Such that it will probably produce a different result upon a new trial.”).

Additionally, despite Plaintiffs suggestion to the contrary, no expert witness
testimony was elicited at trial from Jordan Manfro. “Lay opinion testimony is governed
by Rule 701 and ‘must be rationally based on the perception of the witness.”’ In re Methyl

Tertiary Bulyl Eiher (MTBE) Prod. Liab. Litig., 279 F.R.D. 131, 133-34 (S.D.N.Y. 2011)
_ 10 _

(quoting United States v. Glenn, 312 F.3d 58, 67 (2d Cir. 2002)). “It is well-established
that attorneys may testify as fact witnesses regarding their personal knowledge of the
events in question.” Queen v. Schultz, 310 F.R.D. 10, 26 (D.D.C. 2015), a/jf’d, 671 F.
App’x 812 (D.C. Cir. 2016); see Jicarilla Apache Nation v. United States, 88 Fed. Cl. 1,
37 n.2 (2009) (“There is wide support in the [c]ase law for the view that an attorney may
testify when he has personal knowledge as a fact witness.” (collecting cases)); accord
Ramey v. Dist. 141, Int ’l Ass ’n of Machinists & Aerospace Workers, 378 F.3d 269, 282 (2d
Cir. 2004) (denying motion for new trial where an attorney was allowed to “testify merely
to facts of which he had personal knowledge”). Manfro was called to testify as an attorney
associated 'with the law firm that was involved in the foreclosure process underlying this
case and testified as to the practices and procedures followed by his firm during an eviction.
Given his personal knowledge of his employer’s procedures, his testimony was a
permissible lay opinion, and thus, no expert disclosure was required. See generally
Hispanic Circus, Inc. v. Rex Trucking, Inc., 414 F.3d 546, 551-52 (Sth Cir. 2005) (“Rule
701 does not exclude testimony by corporate officers or business owners on matters that
relate to their business affairs, such as industry practices and pricing.”); New Show Studios
LLC v. Needle, No. 2:14-CV-01250-CAS-MRWX, 2014 WL 12495640, at *12 (C.D. Cal.
Dec. 29, 2014) (explaining that “opinion testimony of an officer of a business about that
business is admitted not because of, training, or specialized knowledge within the realm of
an expert, but because of the particularized knowledge that the witness has by virtue of his

or her position in the business” (quotation omitted)).

-11_

The Court has reviewed the balance of Plaintiff s remaining challenges and finds no
reason to conclude that its initial rulings were incorrect. “To the extent that [Plaintiff]
seek[s] to rely upon prior arguments made during trial, those arguments are rejected for the
reasons already articulated by this Court in connection with its earlier rulings.” Dreyer,
2008 WL 754113, at *2; see Ayazi v. N.Y.C. Bd. ofEduc., No. 98-CV-746l (MKB), 2013
WL 12366390, at *3 (E.D.N.Y. Feb. 4, 2013) (denying the plaintiffs motion for a new
trial where she was “advancing the same arguments made at trial”).

CONCLUSION
For the foregoing reasons, Plaintiffs motion for a new trial (Dkt. 375) is denied.

SO ORDERED.

 

Dated: March 28, 2019
Rochester, New York

_12_

 

